  Case 1:19-cv-00144-LPS Document 8 Filed 04/01/19 Page 1 of 2 PageID #: 233



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

DISH TECHNOLOGIES L.L.C. and                    )
SLING TV L.L.C.,                                )
                                                )
                      Plaintiffs,               )
       v.                                       )     C.A. No. 19-144 (LPS)
                                                )
UNIVISION COMMUNICATIONS INC.,                  )
                                                )
                      Defendant.                )


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

                IT IS HEREBY STIPULATED BY AND AGREED by the undersigned counsel

for DISH Technologies L.L.C. and Sling TV L.L.C. (“Plaintiffs”) and Univision

Communications Inc. (“Defendant”), pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure and subject to the approval of the Court, that all claims asserted by Plaintiffs in

this action shall be dismissed WITH PREJUDICE, with each party to bear its own costs,

expenses and attorneys’ fees.

MORRIS, NICHOLS, ARSHT & TUNNELL LLP                SHAW KELLER LLP

/s/ Rodger D. Smith II                              /s/ John W. Shaw

Rodger D. Smith II (#3778)                          John W. Shaw (#3362)
1201 North Market Street                            David M. Fry (#5486)
P.O. Box 1347                                       Nathan R. Hoeschen (#6232)
Wilmington, DE 19899                                I.M. Pei Building
(302) 658-9200                                      1105 North Market Street, 12th Floor
rsmith@mnat.com                                     Wilmington, DE 19801
                                                    (302) 298-0700
Attorneys for Plaintiffs DISH Technologies          jshaw@shawkeller.com
L.L.C. and Sling TV L.L.C.                          dfry@shawkeller.com
                                                    nhoeschen@shawkeller.com

                                                    Attorneys for Defendant Univision
                                                    Communications Inc.
April 1, 2019
 Case 1:19-cv-00144-LPS Document 8 Filed 04/01/19 Page 2 of 2 PageID #: 234




SO ORDERED, this _______ day of ________________, 2019.




                                      UNITED STATES DISTRICT JUDGE




                                         2
